This is a petition in the county court to establish the truth of exceptions alleged to have been taken by the defendants in the case of Ander v. Somerville & another in the Superior Court. Melnick, petitioner, 324 Mass. 524, 527, G. L. c. 231, § 117. The judge of the Superior Court disallowed the bill of exceptions as not conformable to the truth, and as not set forth in summary form as required by G. L. c. 231, § 113. The single justice entered an order dismissing the petition. The petitioners excepted to that order. The single justice found that the bill is seventy-six pages in length; that all but five pages consist of questions and answers, immaterial colloquy, and frivolous evidential exceptions; and that it did not approach compliance with the statutory requirement of narrative form. Graustein, petitioner, 305 Mass. 568, 569. Rines, petitioner, 331 Mass. 714, 719. Western Union Tel. Co. v. Fitchburg Gas & Elec. Co. 334 Mass. 587, 593. He then concluded, among other things, that “the bill was in grossly improper form and properly disallowed as such.” This ruling was obviously correct.

Exception to the order dismissing the petition overruled.